Title: Thomas Eston Randolph to Thomas Jefferson, 5 November 1809
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          Dear Sir  Milton 5th Novr 1809
           I have taken advantage of Mrs Randolph’s absence to employ the house servant at my buildings—who has had the care of the rabbits—and I observe they have suffer’d by a change of keepers—I therefore send you a pair which have been long reserv’d for you—and hope you may succeed with them better than I have done—They may be fed with Cabbage leaves—clover—indeed almost any kind of green food—when they will not require water—but if feed with wheat bran of which they are very fond—a little water will be necessary—
          I salute you with Affectionate regards Thos Eston Randolph
        